Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered August 27, 1985, which convicted defendant, upon his plea of guilty, of the *450crime of manslaughter in the first degree (Penal Law § 125.20), and sentenced him to an indeterminate term of imprisonment of from 8 Vs to 25 years, is unanimously modified, as a matter of discretion in the interest of justice, only to the extent of reducing the sentence to an indeterminate term of imprisonment of from 4 to 12 years, and otherwise affirmed.
We find the sentence to be excessive, as our examination of the record indicates that defendant, who is 50 years of age, with a steady record of employment, and who has no prior record, appears to be one who possesses the potential to be a productive and law-abiding member of society. Concur—Kupferman, J. P., Ross, Carro, Rosenberger and Wallach, JJ.